                Case 20-11570-LSS             Doc 350       Filed 08/21/20        Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                         §
In re:                                                   § Chapter 11
                                                         §
PYXUS INTERNATIONAL, INC., et al.,1                      § Case No. 20-11570 (LSS)
                                                         §
                              Debtors.                   § (Jointly Administered)
                                                         §
                                                         §
                                                         §

               NOTICE OF HEARING ON AUGUST 21, 2020 at 3:30 P.M. (ET)

       PLEASE TAKE NOTICE that the Court has scheduled a hearing for August 21, 2020
at 3:30 p.m. (ET) regarding an oral ruling with respect to Confirmation of the Amended Joint
Prepackaged Chapter 11 Plan of Reorganization of Pyxus International, Inc. and Its Affiliated
Debtors [Docket No. 301].

        PLEASE TAKE FURTHER NOTICE that this hearing will be held telephonically and
by video. All parties wishing to appear must do so telephonically by contacting COURTCALL,
LLC at 866-582-6878 no later than August 21 at 2:30 p.m. to sign up. Additionally, anyone
wishing to appear by Zoom is invited to use the link below. All parties that will be arguing or
testifying must appear by Zoom and CourtCall. Participants on CourtCall should dial into the
call not later than 10 minutes prior to the start of the scheduled hearing to insure a proper
connection.

         PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL
         BE MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL

Topic: Pyxus - Ruling
Time: Aug 21, 2020 03:30 PM Eastern Time (US and Canada)

Join ZoomGov Meeting
https://debuscourts.zoomgov.com/j/1606733977

Meeting ID: 160 673 3977
Passcode: 279841

Join by SIP
1606733977@sip.zoomgov.com

1
   The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.




26935928.1
                 Case 20-11570-LSS   Doc 350       Filed 08/21/20   Page 2 of 2


Dated:       August 21, 2020         YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                     /s/ Kara Hammond Coyle
                                     Pauline K. Morgan (No. 3650)
                                     Kara Hammond Coyle (No. 4410)
                                     Ashley E. Jacobs (No. 5635)
                                     Tara C. Pakrouh (No. 6192)
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone:    (302) 571-6600
                                     Facsimile:    (302) 571-1253
                                     Email:        pmorgan@ycst.com
                                                   kcoyle@ycst.com
                                                   ajacobs@ycst.com
                                                   tpakrouh@ycst.com

                                     - and -

                                     SIMPSON THACHER & BARTLETT LLP

                                     Sandeep Qusba (admitted pro hac vice)
                                     Michael H. Torkin (admitted pro hac vice)
                                     Kathrine A. McLendon (admitted pro hac vice)
                                     Nicholas E. Baker (admitted pro hac vice)
                                     Daniel L. Biller (admitted pro hac vice)
                                     Jamie J. Fell (admitted pro hac vice)
                                     425 Lexington Avenue
                                     New York, New York 10017
                                     Telephone:      (212) 455-2000
                                     Facsimile:      (212) 455-2502

                                     Counsel to the Debtors and Debtors in Possession




                                               2
26935928.1
